Per Curiam.

The survey under the act of 1796, ought to govern, for it evidently appears, that *200when that act was made, there was not a lot in town, the boundaries of which could be ascertained.
The act was made upon the petition of the inhabitants of the town, and is similar to a bill of peace in chancery. The commissioners who ascertained the bounds upon the re-survey, were nominated by the inhabitants. Their proceedings in a great degree partake of the nature of judicial acts; great injury will arise if this re-survey is disputed.
Verdict for the defendant.